PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/603,803
Filing Date: 8 Oct 2019
Appellant(s): SHIGIHARA, Kimio



__________________
Amanda Y. Baker and John Guay
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 8, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal1
Every ground of rejection set forth in the Office action dated July 16, 2021 from which the appeal is taken is being maintained by the examiner. 37 C.F.R. §41.39(a)(1).

(2) Response to Argument
	U.S. Patent Publication Application No. 2014/0098831 (“Shigihara”) in view of JP 2000-200940 (“Shigihara ‘940”) demonstrate claim 1 is unpatentable under 35 U.S.C. §1032. Appellant contends the rejection of claim 1 is improper, because according to appellant (1) Shighiara ‘940 teaches away from the features of claim 1 and Shigihara (Br. 3-4), (2) the Examiner has failed to establish a prima facie case of obviousness regarding claim 1 (Br. 4-5), (3) the Examiner has failed to establish that the ranges of claim 1 would be obvious (Br. 6-7), (4) the combination would render the references unsatisfactory for their indented purpose (Br. 7-8), and (5) neither reference discloses the propagation constant necessary to arrive at independent claim 1 (Br. 8-11).  Appellant’s arguments are not persuasive.

 	(1) Shigihara ‘940 does not teach away from the features of claim 1 or Shigihara.
	Shigihara ‘940 does not teach away from applying the mode control techniques to devices emitting more than one mode. A reference must be considered in its entirety, including disclosures that may teach away from the claimed solution. W.L. Gore & Assoc., Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). However, a reference does not teach away from the claimed solution for recognizing alternatives or balancing advantages and disadvantages based on the disclosed inventions intended use. In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Allied Erecting v. Genesis Attachments, 825 F.3d 1373, 1381, 119 USPQ2d 1132, 1138 (Fed. Cir. 2016) ("Although modification of the movable blades may impede the quick change functionality disclosed by Caterpillar, ‘[a] given course of action often has simultaneous advantages and disadvantages, and this does not necessarily obviate motivation to combine.’" (quoting Medichem, S.A. v. Rolabo, S.L., 437 F.3d 1157, 1165, 77 USPQ2d 1865, 1870 (Fed Cir. 2006) (citation omitted)). 
Shigihara ‘940 does disclose a single mode laser in the context of specific applications, but does not criticize multiple mode output for other applications. As noted by Shigihara ‘940 at [0001]-[0003], certain applications of semiconductor lasers prioritize beam quality over power. Single mode lasers have higher beam quality, but often struggle to provide higher power (See Shigihara ‘940 [0002]-[0003]). Since Shigihara ‘940 focuses on specific applications where high beam quality is prioritized over output power, the exemplary embodiments disclosed by Shigihara ‘940 are limited to single mode lasers. 
However, appellant’s arguments are not persuasive. Shigihara ‘940 does not criticize or discredit multiple mode lasers. Rather, Shigihara ‘940 recognizes that multiple mode lasers may be desirable when higher output power is necessary for specific applications. Furthermore, a person of ordinary skill in the art would easily recognize how to apply the techniques of Shigihara ‘940 to multiple mode laser. Shigihara ‘940 discloses sections of the device where higher order modes are not cut off ([0019]; Fig. 2(c)). Shigihara ‘940 at [0018]-[0019] explains to a person of ordinary skill in the art that modes satisfying nc <βx / k0 <na will propagate and modes satisfying nt <βy / k0 <nc will not propagate3. Accordingly, it becomes immediately apparent to a person of ordinary skill in the art how to control na, nc, and nt4 to propagate the desired number of modes while preventing the unwanted modes in order 


(2/3) A prima facie case of obviousness and the obviousness of optimizing the claimed ranges has been established.
The Examiner has clearly articulated the reasons why claim 1 is obvious and provided art to support that reasoning. Appellant contends the Examiner has failed to explain how to arrive at the claimed ranges (Br. 5) and has not established that the claimed variables are result effective variables (Br. 6). However, appellant’s arguments are not persuasive.   
In the Final Act., the Examiner explained the explicit teachings of both Shigihara and Shigihara ‘940 (Final Act. 4-5). The Examiner also noted that neither Shigihara nor Shigihara ‘940 explicitly disclosed the ranges of             
                m
                *
                
                    
                        π
                    
                    
                        2
                    
                
                ≤
                
                    
                        
                            
                                2
                                π
                            
                            
                                λ
                            
                        
                    
                
                
                    
                        
                            n
                        
                        
                            a
                        
                        
                            2
                        
                    
                    -
                    
                        
                            n
                        
                        
                            c
                        
                        
                            2
                        
                    
                
                
                    
                        
                            
                                w
                            
                            
                                2
                            
                        
                    
                
                <
                
                    
                        m
                        +
                        1
                    
                
                *
                
                    
                        π
                    
                    
                        2
                    
                
            
         (“Eq. 1”) or             
                
                    
                        
                            n
                        
                        
                            c
                        
                        
                            2
                        
                    
                    +
                    
                        
                            
                                
                                    
                                        
                                            λ
                                        
                                        
                                            2
                                            w
                                        
                                    
                                
                            
                        
                        
                            2
                        
                    
                
                ≤
                
                    
                        n
                    
                    
                        t
                    
                
                ≤
                
                    
                        
                            n
                        
                        
                            c
                        
                        
                            2
                        
                    
                    +
                    
                        
                            m
                        
                        
                            2
                        
                    
                    
                        
                            
                                
                                    
                                        
                                            λ
                                        
                                        
                                            2
                                            w
                                        
                                    
                                
                            
                        
                        
                            2
                        
                    
                
            
         (“Eq. 2”). However, Shigihara at [0063] discloses “the active region 1 (or ridge section 20) may be formed to have a different width (e.g., 150 µm) to change the number of modes of oscillation. In this way, the number of possible modes of oscillation can be set.” Accordingly, a person of ordinary skill in the art understands the claimed variable “w” helps establishes the number of possible modes “m” that can possibly oscillate. Furthermore, Shigihara ‘940 at [0018] discloses “a portion satisfying nc <β0 / k0 <na and nl <β1 / k0 <nc propagates the basic mode of the transverse mode and does not propagate the higher-order mode of the first or higher order of the transverse mode”. Accordingly, a person of ordinary skill in the art understands the claimed variables na, nc, and nt controls which modes “m” can oscillate. 
5. Thus, the evidence establishes that the number of modes should be controlled to balance the output power and the beam quality based on the intended use of the laser and the number of modes may be controlled by optimizing the values of w, na, nc, and nt. Because controlling the number of modes balances output power and beam quality, the Examiner concluded that a person of ordinary skill in the art could optimize the device disclosed by Shigihara and Shigihara ‘940 to arrive at the claimed ranges of Eq. 1 and Eq. 2. Accordingly, the rejection should be maintained, because the Examiner has provided a clear line of reasoning, supported by evidence, to establish how and why a person of ordinary skill in the art would arrive at the claimed device6. 

(4) The combination of Shigihara with Shigihara ‘940 does not render either unsatisfactory for their intended purpose.
The purpose of both Shigihara and Shigihara ‘940 is to provide structures that help eliminate unwanted modes. Appellant contends that the proposed modification would render both references unsatisfactory for their intended purposes (Br. 7-8). This argument is not well taken. 
Shigihara at [0069] discloses “it is possible to selectively produce low order modes of oscillation in the semiconductor laser device” which results in “the angle of light emission from the front facet is smaller in low order modes (e.g., the tenth order mode) and larger in high order modes (e.g., the 25th order mode)” ([0070]). Likewise, Shigihara ‘940 discloses removing higher order modes to provide better 
Shigihara ‘940 does disclose a single mode laser in the context of specific applications. However, appellant’s argument that combining Shigihara ‘940 with Shigihara frustrates “the very purpose of Shigihara” (Br. 8) is not persuasive. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The preferred embodiments of Shigihara ‘940 focus on single mode lasers, because Shigihara ‘940 disclosure reviews certain applications of semiconductor lasers that prioritize beam quality over power ([0001]-[0003]). This is not the limit of what the disclosure suggests to a person of ordinary skill in the art. For instance, Shigihara ‘940 at [0018] discloses “a portion satisfying nc <β0 / k0 <na and nl <β1 / k0 <nc propagates the basic mode of the transverse mode and does not propagate the higher-order mode of the first or higher order of the transverse mode”. A person of ordinary skill in the art understands the general principle that modes satisfying nc <βx / k0 <na will propagate and modes satisfying nt <βy / k0 <nc will not propagate. A person of ordinary skill in the art would generalize the teachings of Shigihara ‘940, because certain applications require higher power as opposed to beam quality. Accordingly, Shigihara and Shigihara ‘940 do not render either reference unsatisfactory for their intended purposes and the rejection should be maintained.

(5) Appellant does not claim a propagation constant and the structures in both Shigihara and Shigihara ‘940 are substantially similar to appellant’s claimed structure.

Appellant’s discussion of propagation constants is misplaced, because appellant does not claim a propagation constant. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Since the propagation constant is not claimed, it is not a basis by which the rejection may be overturned.
Additionally, appellant’s discussion of the changing propagation constant is also misplaced. As noted in [0019] of Shigihara ‘940, the refractive indexes na, nc, and nt to cut off the higher order modes are set in the narrow region. As shown in Fig. 2(a), the narrow region does not have an expanding ridge width and therefor should not have a propagation constant that depends on the z-direction as alleged by appellant. Accordingly, even if a propagation constant was read into the claims, Shigihara ‘940 discloses the equivalent propagation constant in the narrow region.
Finally, Shigihara has a non-changing propagation constant. Fig. 10 shows a ridge waveguide (20) with a constant width. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this instance, a person of ordinary skill in the art would not need to incorporate the expanding waveguide of Shigihara ‘940 with Shigihara. Shigihara ‘940 uses the expanded waveguide to help increase power ([0020]). Shigihara achieves this increased power by providing more modes ([0039]). Accordingly, a person of ordinary skill in the art would understand 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Joshua King/Primary Examiner, Art Unit 2828                                                                                                                                                                                                        
Conferees:

/MINSUN O HARVEY/Supervisory Patent Examiner, Art Unit 2828         

/MICHAEL J SHERRY/Quality Assurance Specialist, OPQA                                                                                                                                                                                                                                                                                                                                                                                                
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 References may be made to the Final Rejection mailed July 16, 2021 (“Final Act.”) and appellant’s Appeal Brief filed December 8, 2021 (“Br.”) 
        2 Appellant contends that the rejections of claims 2-4 are improper, because the rejection of claim 1 is improper according to appellant and claims 2-4 depend from claim 1. 
        3 βx represents the propagation constant of any propagating modes and βy represents the propagation constant of higher order modes that do not propagate. 
        4 Shigihara ‘940 discloses na that is equivalent to the claimed na, nc that is equivalent to the claimed nc, and nl that is equivalent to the claimed nt. Since nt and nl refer to the same refractive index, the Office will refer to nt for both Shigihara ‘940 and claim 1.
        5 Shigihara also discusses this well-known principle. [0039] discusses multiple mode laser diodes providing higher output power and [0070] discusses lower order modes having better beam quality.
        6 Appellant Br. 6-7 discusses an “obvious to try” rationale. While the Supreme Court has clarified this rationale may be used to support an obviousness rejection, the Examiner did not rely on this rationale.